ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 2-10 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 5/10/2021, is hereby withdrawn and claims 2-10 and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. The applicant argues that they disagree with the decision to invoke interpretation of the claims under 35 U.S.C. 112(f) and maintains that the interpretation is improper and should be withdrawn. The examiner disagrees and maintains the 35 U.S.C. 112(f) interpretation as set forth in the Final Rejection mailed 1/31/2022. The interpretation under 35 U.S.C. 112(f) is maintained because while the claims describe how elements interact with each other, these elements separately are recited as non-structural elements. Two elements interpreted under 35 U.S.C. 112(f) claimed as interacting with one another do not yield elements with sufficient structure to overcome the 35 U.S.C. 112(f) interpretation. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 15-19 are allowable over the prior art of record. The closest prior art of record includes US 20180008244 to Nishina et al. The prior art of record fails to disclose, teach and/or fairly suggest, singly and in combination the claimed invention as set forth in Claim 1 including one of the cannula actuator and the cannula coupler comprises a slotted member and the other of the cannula actuator and cannula coupler comprises a corresponding engagement member, wherein in the cannula uncoupled configuration, the engagement member is aligned with a slot of the slotted member such that the cannula can move freely relative to the actuator; and in the cannula coupled configuration, the cannula coupler is rotated such that the engagement member is misaligned with the slot whereby the engaging member engages the slotted member and movement of the cannula actuator causes movement of the cannula. While the prior art of record, including that of Nishina discloses various arrangements of biopsy devices with cannulas, stylets, actuators and coupling mechanisms, Claim 1 sets forth a novel interaction of a cannula coupler and a slot to move the cannula from and uncoupled configuration to a coupled configuration for the purpose of causing movement of the cannula to sample tissue during interaction with the stylet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791